FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549  Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month ofJune 2015 Commission File Number: 001-10306  The Royal Bank of Scotland Group plc  RBS, Gogarburn, PO Box 1000 Edinburgh EH12 1HQ  (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1):  Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):  Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-   The following information was issued asCompany announcements in London, England and is furnished pursuant to General Instruction B to the General Instructions to Form 6-K:  Exhibit No.1 Total Voting Rights dated29May 2015 Exhibit No.2 Director/PDMR shareholding dated 08 June 2015 Exhibit No. 3 RBS notes credit ratings action by S&Pdated 09 June 2015 Exhibit No.1 ﻿ The Royal Bank of Scotland Group plc Total Voting Rights - Conformity with the Disclosure and Transparency Rules In conformity with the Disclosure and Transparency Rules, The Royal Bank of Scotland Group plc ('RBSG') hereby notifies the following in respect of its issued share capital with voting rights as at 29 May 2015:- Share Class and nominal value Number of Shares issued Voting rights per share Total Voting rights - 29-May-2015 Ordinary shares of £1 4 11% Cumulative Preference Shares of £1 4 5.5% Cumulative Preference Shares of £1 4 Total: of which none are held in Treasury. There are also 51,000,000,000 Series 1 class B shares of £0.01 in issue which carry no voting rights. The above figures may be used by shareholders of the respective classes of shares as the denominator for the calculations by which they will determine if they are required to notify their interest in, or a change to their interest in their shareholding, under the FCA's Disclosure and Transparency Rules. Exhibit No.2 The Royal Bank of Scotland Group plc 8 June 2015 NOTIFICATION OF TRANSACTIONS OF PERSONS DISCHARGING MANAGERIAL RESPONSIBILITY IN ACCORDANCE WITH DTR 3.1.2R AND DTR 3.1.4R The Royal Bank of Scotland Group plc (the "Company") announces that conditional deferred awards over ordinary shares of £1 in the Company ("Shares") vested on 8 June 2015 to the Persons Discharging Managerial Responsibility ("PDMRs") set out below. The conditional deferred awards were granted under the RBS 2014 Employee Share Plan (the "ESP") on 9 March 2015. The number of Shares sold to meet relevant tax liabilities arising on vesting and the number of vested Shares retained by each PDMR is set out below:- PDMR No. of Shares vested No. of Shares sold to satisfy relevant tax liability No. of vested Shares retained Mark Bailie Chris Marks The market price per Share on the date of vesting was £3.558.Vested Shares retained after payment of relevant tax liabilities are subject to a six month retention period from vesting and are held in the Computershare Retained Shares Nominee account. Malus provisions applied up to the vesting date and clawback provisions will apply for a period of seven years from the date of grant. For further information contact:- RBS Media Relations - +44(0) Person responsible for making notification:- Aileen Taylor, Company Secretary Exhibit No.3 The Royal Bank of Scotland Group plc RBS notes credit ratings action by S&P 9 June 2015 The Royal Bank of Scotland Group plc ("RBS") notes the decision by Standard & Poor's Rating Services ("S&P") to: ·downgrade the long-term counterparty credit rating of The Royal Bank of Scotland plc and certain of its subsidiaries by one notch to BBB+ from A-; ·downgrade the long-term counterparty credit rating of Ulster Bank Limited and Ulster Bank Ireland Limited by one notch to BBB from BBB+; ·affirm the short-term rating of The Royal Bank of Scotland plc and certain of its subsidiaries at A-2; and ·move the ratings of The Royal Bank of Scotland plc and certain of its subsidiaries to Outlook Stable from Credit Watch Negative. S&P summary credit ratings: Entity Long-term credit rating Outlook Short term rating The Royal Bank of Scotland plc BBB+ Stable A-2 National Westminster Bank plc BBB+ Stable A-2 The Royal Bank of Scotland N.V. BBB+ Stable A-2 RBS Securities Inc. BBB+ Stable A-2 Ulster Bank Limited BBB Stable A-2 Ulster Bank Ireland Limited BBB Stable A-2 For further information, please contact: RBS Investor Relations Matthew Richardson Head of Debt Investor Relations +44 (0) 20 7678 1800 Signatures  Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized.  Date:30June 2015 THE ROYAL BANK OF SCOTLAND GROUP plc (Registrant) By: /s/ Jan Cargill Name: Title: Jan Cargill Deputy Secretary
